EXHIBIT 10.4

 

Dated

 

7 June 2011

 

--------------------------------------------------------------------------------

 

Technology License

 

between

 

(1)           Evergreen Energy Asia Pacific Corp.

 

Evergreen Energy Inc.

 

and

 

(2)           Southern Coal Holdings Pty Ltd

 

--------------------------------------------------------------------------------


 

Contents

 

CLAUSE

 

1.

Interpretation

1

 

 

 

2.

Licenses and related rights and obligations

4

 

 

 

3.

Delivery of Deliverables

5

 

 

 

4.

Quality Assurance and Non-Financial Audits

5

 

 

 

5.

Services

7

 

 

 

6.

Maximum permitted output

7

 

 

 

7.

Recordal of License

7

 

 

 

8.

Confidentiality

8

 

 

 

9.

License fee

10

 

 

 

10.

Taxes

10

 

 

 

11.

Revenue and Reports

11

 

 

 

12.

Ownership rights

11

 

 

 

13.

Representations, Warranties, Undertakings and Liabilities

11

 

 

 

14.

Insurance

14

 

 

 

15.

Term

14

 

 

 

16.

Indemnity

15

 

 

 

17.

Force majeure

16

 

 

 

18.

Miscellaneous

17

 

 

 

 

Schedule 1

Deliverables

20

 

Schedule 2

K-Fuel® Minimum Requirements

21

 

Schedule 3

Licensed Patents

22

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 7 June, 2011

 

PARTIES

 

1.                                                Evergreen Energy Asia Pacific
Corp. incorporated and registered in the state of Delaware, the United States of
America, with Delaware company number 4333089, whose registered office is at
1225 17th Street, Suite 1300, Denver, Colorado 80202 and its parent Evergreen
Energy Inc. incorporated and registered in the state of Delaware, the United
States of America, with Delaware company number 2153178 both of the same address
(together Evergreen); and

 

2.                                                Southern Coal Holdings Pty Ltd
ACN 142 504 872 whose registered office is at Level 9, Kyle House, 27-31
Macquarie Place Sydney NSW 2000 (SCH, and together with Evergreen, the Parties,
and each, a Party).

 

BACKGROUND

 

A.               On or around the date of this Agreement, Evergreen, SCH and WPG
Resources Ltd (“WPG”) entered into the Subscription and Shareholders’ Agreement.
The Parties wish to enter into this Agreement pursuant to the terms of the
Subscription and Shareholders’ Agreement.

 

B.               The Evergreen Energy Asia Pacific Corp.’s parent company,
Evergreen Energy Inc. (“EEE”) possesses patents and know-how pertaining to a
technology, defined in this Agreement as the K-Fuel® Technology.

 

C.                                              Pursuant to a grant from EEE,
Evergreen Energy Asia Pacific Corp. possesses the right to grant licenses of the
K-Fuel® Technology in certain Pacific Rim countries, including Australia.

 

D.               Evergreen wishes to grant and SCH wishes to receive, a license
for limited use of the K-Fuel® Technology pursuant to the terms and conditions
set out in this Agreement.

 

E.                Evergreen and SCH shall exercise their rights in relation to
the use of the K-Fuel® Technology pursuant to the terms and conditions set out
in this Agreement.

 

AGREED TERMS

 

1.                INTERPRETATION

 

1.1              The definitions and rules of interpretation in this clause
apply in this Agreement.

 

Affiliated Party means any corporation, partnership, limited liability company,
joint venture or other entity which, directly or indirectly, or through one or
more intermediaries, controls, is controlled by or is under common control with
SCH. For purposes of this definition, an entity is considered to control another
entity if it: (a) owns, directly or indirectly, 50% or more of the total voting
securities or similar voting rights of such entity, or (b) has the power to
direct or cause the direction of the management or policies of such company,
whether through the ownership of voting securities, by contract, or otherwise.

 

1

--------------------------------------------------------------------------------


 

Coal Refining means the removal prior to combustion of moisture and chemical
impurities from coal utilizing the K-Fuel® Technology.

 

Commence Construction means the first physical change at the Plant’s location
which is related to Plant construction, excluding any physical changes related
to exploration, feasibility studies or obtaining permits. “Commenced
Construction” and “Commencement of Construction” shall be interpreted in
accordance with this definition.

 

Deliverables means the deliverables provided by Evergreen to SCH under this
Agreement as set forth on Schedule 1 attached hereto.

 

Evergreen K-Fuel® Improvements means any improvement to the K-Fuel® Technology
conceived, developed or reduced to practice by Evergreen during the Term which
is generally commercially released by Evergreen and is useful in Plant
operations.

 

Fair Market Value means the average price paid in an arms-length transaction in
any calendar month.

 

Initial Production means the first Plant Product manufactured at the Plant for
use or sale.

 

Integration means integration of the Plant with the K-Fuel® Technology.

 

K-Fuel® means any fuel product made at the Plant using the K-Fuel® Technology
and that satisfies the minimum requirements set forth in Schedule 2 to this
Agreement.

 

K-Fuel® Improvements means the Evergreen K-Fuel® Improvements and the SCH
K-Fuel® Improvements.

 

K-Fuel® Technology means the technology embodied in the Licensed Patents, the
Deliverables, knowhow and the K-Fuel® Improvements that includes the use of heat
and pressure within the limits of such Licensed Patents to upgrade coal and
other carbonaceous materials.

 

Licensed Patents means the U.S. patents and patent applications and the
Australian counterparts listed on Schedule 3 hereto, all foreign counterparts
thereto, any and all patents maturing from a continuation, continuation-in-part,
division, reissue, re-examination or any other type of application based on the
foregoing.

 

Non-Conforming Fuel means any product made at the Plant using the K-Fuel®
Technology, other than K-Fuel.

 

Plant means a facility owned by SCH that has the capacity to produce K-Fuel®
using the K-Fuel® Technology.

 

Plant Product means K-Fuel® and Non-Conforming Fuel.

 

2

--------------------------------------------------------------------------------


 

Project Entity means any entity other than SCH organized and licensed by SCH to
apply the K-Fuel® Technology to a project for the production of K-Fuel®.

 

Representatives means all officers, directors, employees, agents and
representatives of a Party.

 

SCH K-Fuel® Improvements means any technology, whether or not patentable,
conceived, developed or reduced to practice by SCH or any of its contractors,
whether individually or jointly, during the Term that constitutes a modification
or improvement to the K-Fuel® Technology or otherwise arising from use of the
rights licensed under the license granted in Section 2.1.

 

Subscription and Shareholders’ Agreement means an agreement entered on or around
the date of this Agreement between (1) Evergreen, (2) WPG and (3) SCH which
relates to the subscription of ordinary shares by Evergreen in the capital of
SCH.

 

Term as described in Clause 15.

 

Territory means Australia.

 

Trademark means the trademark “K-Fuel®”, U.S. Trademark Registration No.
3,171,807.

 

Unaffiliated Party means any third party that is not an Affiliated Party.

 

1.2              Clause, schedule and paragraph headings do not affect the
interpretation of this Agreement.

 

1.3              A reference to a clause or a schedule is a reference to a
clause of, or schedule to, this Agreement. A reference to a paragraph is to a
paragraph of the relevant schedule.

 

1.4              A person includes a natural person, a corporate or
unincorporated body (whether or not having a separate legal personality).

 

1.5              Unless the context otherwise requires, words in the singular
include the plural and in the plural include the singular.

 

1.6              Unless the context otherwise requires, a reference to one
gender includes a reference to the other genders.

 

1.7              A reference to a particular statute, statutory provision or
subordinate legislation is a reference to it as it is in force from time to time
taking account of any amendment or re-enactment and includes any statute,
statutory provision or subordinate legislation which it amends or re-enacts and
subordinate legislation for the time being in force made under it.

 

A reference to writing or written includes faxes and scanned Adobe Acrobat
Portable Document Format (PDF) documents when attached to an e-mail (with the
recipient of such e-mail having provided acknowledgement of receipt).

 

3

--------------------------------------------------------------------------------


 

1.8              A reference in this Agreement to a document is a reference to
the document whether in paper or electronic form.

 

1.9              Where the words include(s), including or in particular are used
in this Agreement, they are deemed to have the words “without limitation”
following them.

 

1.10            Any obligation in this Agreement on a person not to do something
includes an obligation not to agree or allow that thing to be done.

 

1.11            References to times of day are, unless the context requires
otherwise, to Sydney time and references to a day are to a period of 24 hours
running from midnight on the previous day.

 

2.                LICENSES AND RELATED RIGHTS AND OBLIGATIONS

 

K-Fuel® Technology

 

2.1              During the Term and subject to the terms and conditions of this
Agreement, Evergreen hereby grants to SCH an exclusive, non-transferable right
and license, without the right to sublicense, of  the K-Fuel® Technology (which,
for clarity, shall include all K-Fuel® Improvements) and for the sole purpose of
Coal Refining:

 

(a)              to construct, start up, operate and maintain one or more Plants
in the Territory;

 

(b)              for the Integration in the Plants;

 

(c)              to manufacture K-Fuel in the Plants; and

 

(d)              to produce K-Fuel® in the Territory up to a maximum of 15
million tonnes per annum.

 

Deliverables

 

2.2              During the Term and subject to the terms and conditions of this
Agreement, Evergreen hereby grants to SCH an exclusive, non-transferable right
and license, without the right to sublicense, to use the Deliverables solely in
connection with SCH’s license  the K-Fuel® Technology set forth in Section 2.1.

 

Trademark

 

2.3              During the Term and subject to the terms and conditions of this
Agreement, Evergreen hereby grants to SCH an exclusive license, without the
right to sublicense, to use, reproduce and publicly display the Trademark in
connection with the operation of the Plant and the distribution and sale of
K-Fuel®. SCH shall not use, reproduce or publicly display the Trademark in
connection with the distribution or sale of Non-Conforming Fuel.

 

2.4              SCH shall display the Trademark on the Plants and in any
description of K-Fuel® in connection with its sale or disposition.

 

4

--------------------------------------------------------------------------------


 

Improvements

 

2.5              It is expressly understood and agreed by SCH that Evergreen has
no duty, express or implied, to develop any Evergreen K-Fuel® Improvements. If
any Evergreen K-Fuel® Improvements are developed during the Term, such Evergreen
K-Fuel® Improvements shall be promptly disclosed to SCHsubject to any conditions
imposed by any third party with respect to such Evergreen K-Fuel® Improvements.

 

2.6              SCH shall promptly disclose to Evergreen any SCH K-Fuel®
Improvements. SCH agrees to transfer, convey and assign to Evergreen, and does
hereby transfer, convey and assign to Evergreen, all of SCH’s rights, title and
interest in and to such SCH K-Fuel® Improvements. SCH also agrees to take all
actions, execute additional documents and to otherwise cooperate as reasonably
requested by Evergreen and as is necessary or reasonable to transfer all
ownership rights in and to the SCH K-Fuel® Improvements to Evergreen.

 

2.7              SCH shall promptly disclose to Evergreen any SCH Plant
improvements. SCH hereby grants to Evergreen a worldwide, perpetual,
irrevocable, non-royalty bearing right and license to use the SCH Plant
Improvements.

 

Reservation of Rights

 

2.8              No license or right is hereby granted by Evergreen, by
implication or otherwise, with respect to any intellectual property rights,
including but not limited to any rights in and to the K-Fuel® Technology except
as specifically set forth herein.

 

3.                DELIVERY OF DELIVERABLES

 

Evergreen shall provide to SCH the Deliverables within 30 days of date of the
Agreement or at some other date as mutually agreed by the Parties.

 

4.                QUALITY ASSURANCE AND NON-FINANCIAL AUDITS

 

Permitted Trademark Use

 

4.1              SCH agrees that it shall not do anything inconsistent with
Evergreen’s ownership of the Trademark, either during the Term or afterwards.
SCH agrees that any goodwill arising from its use of the Trademark shall inure
to the benefit of and be on behalf of Evergreen. SCH shall use the Trademark in
such manner that it creates a separate and distinct impression from any other
trademark, trade name or service mark. Notwithstanding the foregoing, SCH shall
be permitted to “co-brand” using the Trademark with prior approval of Evergreen.

 

4.2              SCH agrees that K-Fuel® provided by SCH in connection with the
Trademark shall be provided in a high quality manner consistent with the
Specifications (as defined below). SCH agrees that in its conduct of its
business under the Trademark it shall (i) comply with all applicable statutes,
laws, regulations, and rules, and (ii) do nothing to bring disrepute to or
damage the goodwill symbolized by the Trademark.

 

5

--------------------------------------------------------------------------------


 

Review of Trademark Use

 

4.3              Evergreen shall have the right to review SCH’s use of the
Trademark. If Evergreen reasonably considers that SCH’s use of the Trademark is
inconsistent with the terms of this Agreement, then (i) Evergreen shall notify
SCH in writing detailing Evergreen’s concerns; and (ii) SCH shall, as soon as
reasonably practicable, but in no event later than 10 business days after SCH
receives notice from Evergreen, modify its use of the Trademark in accordance
with Evergreen’s reasonable requests and the terms and provisions of this
Agreement.

 

4.4              SCH shall supply to Evergreen for prior approval a copy of any
material which uses the Trademark that SCH intends to exhibit or distribute to
the public. SCH shall apply a legend or notice to any written material using the
Trademark as set forth below or in such substantially similar form that
Evergreen reasonably requests:

 

Legend:                “K-FUEL®” IS A REGISTERED TRADEMARK OF EVERGREEN ENERGY
INC. AND USED BY SCH UNDER LICENSE”

 

or

 

Legend:                “K-FUEL® BY EVERGREEN ENERGY”

 

Marketing

 

4.5              Subject to the provisions of this clause 4, SCH shall be solely
responsible for any advertising, marketing, promotional or solicitation efforts
with respect to K-Fuel® in the Territory.

 

Plant Specifications

 

4.6              The intent of the Parties is that the Plants shall be used to
manufacture K-Fuel®. All specifications, protocols and quality control standards
(collectively, “Specifications”) used in connection with the implementation of
the K-Fuel® Technology shall be provided by Evergreen.

 

4.7              If any such Specifications are not provided by Evergreen, SCH
may develop and submit them to Evergreen for approval.  This right of SCH does
not limit Evergreen’s obligation to provide the specifications.

 

4.8              Notwithstanding the foregoing, SCH shall be solely responsible
for the construction and operation of the Plant and the production of K-Fuel®.
If SCH determines that the Specifications are inadequate or deficient in any
way, the SCH shall develop and submit alternative specifications, protocols and
quality control standards to Evergreen for approval, such approval not to be
unreasonably withheld.

 

4.9              SCH shall construct and operate the Plants and produce Plants
Product using utmost care and SCH’s best skill and judgment. Subject to Clause
5, Evergreen shall use reasonably commercial efforts to provide any advice and
assistance reasonably required by SCH in relation to construction of the Plants
and the implementations of

 

6

--------------------------------------------------------------------------------


 

the K-Fuel® Technology, but shall have no obligation to inspect or supervise the
construction or operation of the Plants.

 

Non Financial Audit

 

4.10            SCH agrees that Evergreen and its Representatives may upon
reasonable prior notice and at Evergreen’s option and expense: (a) access all
parts of the Plant as necessary to verify SCH’s compliance with this Agreement,
(b) examine SCH’s records, files and other relevant data pertinent to SCH’s
performance under this Agreement, and (c) at Evergreen’s cost perform any other
audit necessary to verify SCH’s compliance with this Agreement, including
without limitation any audit necessary to verify:

 

(a)              SCH’s compliance with the Specifications; and

 

(b)              that K-Fuel® meets the minimum requirements set forth in
Schedule 2.

 

Evergreen’s decision not to perform the foregoing audits shall not relieve SCH
of its obligations hereunder or waive any rights of Evergreen of enforcement
hereunder. All audits shall be made during ordinary business hours and shall be
conducted so as not to unreasonably interfere with SCH’s normal business
activities.

 

5.                SERVICES

 

During the Term of this Agreement and subject to the terms contained herein, SCH
may seek to obtain technical, geological, engineering, business development or
other services from either Evergreen or WPG as the case requires pursuant to a
separate Professional Services Agreement which will compensate Evergreen or WPG
for employee costs, travel and other travel related costs, plus a reasonable
mark-up.

 

6.                MAXIMUM PERMITTED OUTPUT

 

Unless otherwise agreed by the Parties in writing SCH shall have no rights to
produce more than 15 million tonnes of K-Fuel® per annum using the K-Fuel®
Technology.

 

 

7.                RECORDAL OF LICENSE

 

SCH may, at its own cost, promptly record the license granted to it in clause 2
of this Agreement in the relevant registries in the Territory. Evergreen must
provide all assistance reasonably required by SCH to record such Licenses.

 

7

--------------------------------------------------------------------------------


 

8.                                               CONFIDENTIALITY

 

Disclosure

 

8.1                                          The Parties acknowledge that for
the purpose of this Agreement it may be necessary for either of the Parties to
disclose (the “Disclosing Party”) to the other Party (the “Receiving Party”)
proprietary information considered confidential to the Disclosing Party
(“Confidential Information”). For purposes of this Agreement, the K-Fuel®
Technology shall be deemed the Confidential Information of Evergreen. The
Disclosing Party will disclose Confidential Information under the following
conditions, which are understood to be acceptable to each Receiving Party.

 

8.2                                          The Parties will cooperate to mark
all Confidential Information disclosed under this Agreement that either Party
considers to be confidential. Preferably, the Disclosing Party will disclose its
Confidential Information in writing, marked “Confidential” at the time that the
Confidential Information is first disclosed. As for any Confidential Information
that is first orally disclosed, the Disclosing Party should identify that
Confidential Information as confidential at the time of disclosure, and then
confirm that fact by delivering to the Receiving Party within 30 days a written
summary marked “Confidential” To be clear, although the Parties clearly prefer
to have all Confidential Information marked as described above, any failure to
so mark particular Confidential Information does not, per se, render that
Confidential Information non-confidential; rather, the Receiving Party always
has the burden to establish that any information received from the Disclosing
Party is non-confidential, by showing that the information in question falls
within one of the exclusions in the definition of Confidential Information.

 

Confidential Undertakings

 

8.3                                          Each Receiving Party undertakes:

 

(a)                                          to treat, protect, and safeguard as
proprietary and confidential all Confidential Information disclosed to it under
this Agreement using at least as great a degree of care as that used to maintain
the confidentiality of its own most confidential information, but in no event
less than a reasonable degree of care

 

(b)                                         except with the Disclosing Party’s
specific prior written authorization:

 

(i)                           not to use, either directly or indirectly, any of
the Disclosing Party’s Confidential Information other than for the purposes of
this Agreement;

 

(ii)                        not to disclose the Disclosing Party’s Confidential
Information to any third parties; and

 

(iii)                    not to sell, trade, publish, reproduce or reverse
engineer any of the Disclosing Party’s Confidential Information;

 

8.4                                          In the event Confidential
Information received must be disclosed pursuant to the operation of law,
governmental regulation or court order, where it is reasonably

 

8

--------------------------------------------------------------------------------


 

possible to do so, to give the Disclosing Party prior written notice and
co-operate with the Disclosing Party in any attempt to test the requirement
and/or to obtain a protective order.

 

Exclusions

 

8.5                                          For the purpose of this Agreement,
Confidential Information shall not include information which the Receiving Party
can conclusively establish:

 

(a)                                          at the time of disclosure, is, or,
after disclosure, becomes generally known or available to the public through no
act or failure to act by the Receiving Party;

 

(b)                                         was already known to it or was
possessed by it without restriction prior to the disclosure by the Disclosing
Party; or

 

(c)                                          was rightfully acquired and free
from restriction from a third party having an unrestricted right to disclose the
same. Specific Confidential Information shall not be deemed to be within any of
these exclusions merely because it is embraced by more general published or
available information. In addition, any combination of features shall not be
deemed to be within the exclusions merely because individual features are within
the exclusions, but only if the combination itself and its principle of
operation are within the exclusions.

 

8.6                                          In the event the Receiving Party
considers any of the Disclosing Party’s Confidential Information to be included
in the exception(s) of Section 8.5(a) and intends to make disclosure of such
Confidential Information to a third party, the Receiving Party shall give at
least 30 days prior written notice to the Disclosing Party identifying:

 

(a)                                          the Confidential Information it
intends to disclose;

 

(b)                                         the basis upon which the
Confidential Information is believed to be included in such exception(s); and

 

(c)                                          the third party to whom the
Confidential Information is intended to be disclosed.

 

Access

 

8.7                                          The Receiving Party shall restrict
access to the Disclosing Party’s Confidential Information only to those of the
Receiving Party’s Representatives who need to know such Confidential
Information, provided that such Representatives are under written obligation of
sufficient scope to obligate them to maintain the confidentiality of
confidential information of third parties in the Receiving Party’s possession
but in any event the Receiving Party shall remain responsible for any breach of
this Agreement by any of its Representatives.

 

Authorized Disclosure

 

8.8                                          In the event of any authorized
disclosure of Confidential Information by the Disclosing Party, the Receiving
Party shall limit such disclosure strictly to that which

 

9

--------------------------------------------------------------------------------


 

is necessary to achieve the purpose of this Agreement. No disclosure of the
Confidential Information will be made unless the third party is under
obligations at least as strict as those set forth in this clause 8.

 

Return of Confidential Information

 

8.9                                          The ownership of the Confidential
Information shall remain vested in the Disclosing Party, and the Disclosing
Party may demand the return thereof at any time upon giving written notice to
the Receiving Party. Within 30 days of receipt of such notice, the Receiving
Party shall return all of the Disclosing Party’s original Confidential
Information and shall destroy all copies and reproductions (including in
electronic form) in the Receiving Party’s possession and in the possession of
the Receiving Party’s Representatives to whom the same was disclosed pursuant to
this Agreement. Notwithstanding the foregoing, the Receiving Party may retain
one copy of the Disclosing Party’s Confidential Information in the Receiving
Party’s confidential legal files for the sole purpose of identifying and
maintaining its obligations under this Agreement.

 

Inspection

 

8.10                                    The Receiving Party agrees, upon the
Disclosing Party’s request and at reasonable intervals during normal business
hours, to permit the Disclosing Party to conduct audits of the Receiving Party’s
procedures to safeguard the Disclosing Party’s Confidential Information.

 

Insider Trading

 

8.11                                    In view of the fact that material
non-public information may become available to either Party pursuant to, or in
the course of performance of, this Agreement, both Parties agree not to (and
agree to advise its Representatives not to) purchase, sell, or otherwise trade
in any securities or derivatives of securities of the other Party (or facilitate
or encourage the trading of any such securities by any other person), except in
compliance with applicable laws.

 

9.                                               LICENSE FEE

 

License Fee

 

9.1                                          In consideration for SCH entering
into the Subscription and Shareholders’ Agreement, Evergreen grants to SCH a
fee-free license to K-Fuel® Technology in accordance with the terms of this
Agreement.

 

10.                                        TAXES

 

10.1                                10.1 SCH shall, in addition to the other
amounts payable under this Agreement, pay all sales, use, excise, value added,
personal property, export, import or other taxes (whether federal, state, local,
foreign or otherwise) which are levied or imposed by reason of the transactions
contemplated by this Agreement. SCH shall directly pay any such taxes assessed
against it, and SCH shall promptly reimburse Evergreen or

 

10

--------------------------------------------------------------------------------


 

WPG as the case requires for any such taxes payable or collectable by Evergreen
or WPG. If SCH pays any tax to Evergreen or WPG and the tax is later determined
not to be due or is subject to a refund, Evergreen or WPG as the case requires
shall immediately refund the amount thereof to SCH, together with any interest
paid by the taxing authority. In no case will SCH be liable to pay for or on
behalf of WPG or Evergreen any tax in the nature of a tax on income of
distributions by WPG or Evergreen.

 

11.                                        REVENUE AND REPORTS

 

11.1                                    No royalties shall be payable during the
operation of this Agreement.

 

11.2                                    On or before the 30th day after the
expiration of each calendar quarter, SCH shall provide to an independent public
accountant selected by Evergreen and in such detail as may be reasonably
requested by Evergreen, with monthly:

 

11.3                                    Plant Product output statements (each an
“Output Report”) setting forth:

 

(a)                                          the amounts of Plant Product
manufactured on a cumulative and monthly basis, and

 

(b)                                         technical substantiation of SCH’s
classification of Plant Product as K-Fuel® or Non-Conforming Fuel.

 

12.                                        OWNERSHIP RIGHTS

 

Evergreen shall own all rights, title and interest in and to the K-Fuel®
Technology (which, for clarity, shall include all K-Fuel® Improvements), the
Deliverables and the Trademark, including any goodwill associated with SCH’s use
of the Trademark.

 

13.                                        REPRESENTATIONS, WARRANTIES,
UNDERTAKINGS AND LIABILITIES

 

Mutual Representations

 

13.1                                    Each Party represents, warrants and
agrees to each other that:

 

(a)                                          they have each taken all necessary
actions and have all requisite powers and authorities to enter into and perform
this Agreement.

 

(b)                                         this Agreement constitutes (or shall
constitute when executed) valid, legal and binding obligations on each Party in
the terms of this Agreement.

 

(c)                                          compliance with the terms of this
Agreement shall not breach or constitute a default under any of the following:

 

(i)                           any agreement or instrument to which either Party
is a party or by which it is bound; or

 

11

--------------------------------------------------------------------------------


 

(ii)                        any order, judgment, decree or other restriction
applicable to either Party.

 

Representations of Evergreen

 

13.2                                    Evergreen hereby represents, warrants
and agrees that:

 

(a)                                          as of the date of this Agreement,
it has all rights necessary in order to grant the licenses described in Sections
2.1 and 2.3 and that it will maintain such rights throughout the Term;

 

(b)                                         the use and implementation by SCH of
the K-Fuel® Technology as contemplated by this Agreement will not infringe the
intellectual property rights of any third party; and

 

(c)                                          Evergreen’s intellectual property
rights in the K-Fuel® Technology are valid and enforceable in the Territory.

 

Representations and Undertakings of SCH

 

13.3                                    SCH represents, warrants and agrees
that:

 

(a)                                          it will conduct its business in a
manner reasonably designed to protect and enhance the reputation and integrity
of the Trademark and the goodwill associated therewith;

 

(b)                                         To the best of its knowledge WPG has
tenements that have prospectivity for delineation of Coal resources and, in the
case of the Penrhyn EL 4525, WPG has announced an exploration target of 200
million tonnes of Coal (JORC Code compliant) and in the case of the Lochiel
North EL 4670 WPG has announced an inferred resource, calculated by a third
party, of 270 million tonnes of Coal.

 

(c)                                          It will use reasonable commercial
efforts to Commence Construction of a Plant and have plans to produce up to 15
million tonnes of K-Fuel® by the 5th anniversary of the date of this Agreement;
and

 

(d)                                         the Plant’s operations will comply
with, meet or exceed any and all applicable government and industry standards,
regulations, rules, laws or the like dealing with or applicable to such
product(s); provided, however, such compliance shall not relieve SCH of any
other representation, warranty or obligation contained in this Agreement.

 

Disclaimer

 

SCH acknowledges and agrees that it is licensing the K-Fuel® Technology and the
Deliverables on an “as is” basis. Except as expressly set forth herein,
Evergreen disclaims, to the full extent allowed by applicable law, all
representations, warranties or conditions, express or implied, relating to the
K-Fuel® Technology, Deliverables, Specifications, or otherwise, including
without limitation any warranties or conditions relating to merchantability,
fitness for a particular purpose, accuracy,

 

12

--------------------------------------------------------------------------------


 

completeness, viability, functionality, effectiveness, competitiveness,
obsolescence or the like, any warranty or condition arising from a course of
dealing, law, usage, or trade practice, any warranty or condition that the
Specifications or K-Fuel® Technology or any other material provided by Evergreen
are free from design flaws, any warranty or condition relating to supervision of
plant construction or operation, SCH’s use of the Specifications or K-Fuel®
Technology or otherwise, and any warranty or condition relating to
implementation of the K-Fuel® Technology. To the extent an implied warranty
cannot be excluded, such warranty is limited in duration to the warranty period.

 

Exclusions and Limitations of Liability

 

13.4                                    Notwithstanding any other provision in
this agreement to the contrary, in no event shall Evergreen be liable to SCH or
any other person for:

 

(a)                                          bodily injury (including death) or
damage to tangible personal property resulting from the construction or
operation of the Plant, the manufacture, use or sale of the plant product, or

 

(b)                                         any Plant Product, or

 

(c)                                          any design flaw in the
Specifications, K-Fuel® Technology or any other material provided by Evergreen,
or

 

(d)                                         any indirect, special, incidental,
consequential, exemplary or punitive damages of any kind or any lost revenue or
lost profits arising out of or in connection with this agreement;

 

each of the foregoing exclusions shall apply whether any related claim is based
in contract, tort (including negligence) or otherwise and even if Evergreen has
been advised of the possibility of such damages or should have foreseen such
damages.

 

13.5                                    Notwithstanding any other provision in
this Agreement to the contrary, Evergreen’s aggregate liability to SCH for all
damages and losses arising under or in connection with this Agreement, whether
in contract, tort (including negligence) or otherwise shall be limited to the
aggregate of the amounts of revenue received by Evergreen from SCH during the 6
month period before the event or circumstances giving rise to liability. SCH
acknowledges that Evergreen’s liability limitations and exclusions set forth
herein are reasonable under the circumstances and that SCH’s consent thereto and
agreement therewith is fairly reflected in the fees and constitutes a material
inducement for Evergreen’s entry into this agreement. The exclusions and
limitations on liability set forth in this section  shall apply even if the
remedies otherwise provided by this agreement fail of their essential purpose.

 

13.6                                    Notwithstanding any other provision in
this Agreement to the contrary, in no event shall SCH be liable to Evergreen or
to any other person for any indirect, special, incidental, consequential,
exemplary or punitive damages of any kind or any loss, revenue or lost profits
arising out of or in connection with this Agreement.  This exclusion shall apply
whether any related claim is placed in contract, tort (including

 

13

--------------------------------------------------------------------------------


 

negligence) or otherwise and even if SCH has been advised of the possibility of
such damages or should have foreseen such damages.

 

14.                                        INSURANCE

 

Insurance Policies

 

14.1                                    Without limiting SCH’s liabilities or
responsibilities in terms of this Agreement, SCH shall provide and maintain at
its expense comprehensive insurance to cover such liabilities and
responsibilities, including third party liability insurance, in a reasonable
amount consistent with normal practices in Australia and pay the premiums
necessary to keep such insurance policies in force.

 

15.                                        TERM

 

15.1                                    The term of this Agreement shall
commence on the date of this Agreement and, unless sooner terminated by virtue
of a termination of the Subscription and Shareholders’ Agreement (whereupon this
Agreement shall automatically terminate) or as provided elsewhere in this
Agreement, this Agreement expires when SCH closes and dismantles any existing
Plant (the “Term”).

 

Termination of Exclusivity

 

The License created by this Agreement in favor of SCH does not terminate but
may, at the election of Evergreen, become non-exclusive in the event that:

 

SCH has not Commenced Construction of the Plant within [five] years of the date
hereof.

 

Except to the extent that the manufacture of Plant Product is prevented or
delayed due to an event or circumstance described in Section 17.1, in the event
SCH does not manufacture Plant Product in any six (6) month period after Initial
Production.

 

Termination by SCH

 

15.2                                    SCH may elect to terminate this
Agreement in the event that SCH closes and dismantles any existing Plant,
provided that SCH gives Evergreen at least 60 days’ prior written notice of such
closure and dismantling.

 

Effect of Termination

 

15.3                                    Upon the expiration or termination of
this Agreement:

 

(a)                                          SCH shall:

 

(i)                           immediately cease use of the K-Fuel® Technology
and the Trademark; and

 

14

--------------------------------------------------------------------------------


 

(ii)                        return to Evergreen, or, at Evergreen’s election,
destroy, all tangible Deliverables and Confidential Information of Evergreen;
and

 

15.4                                    Evergreen shall return to SCH or, at
SCH’s election, destroy, all tangible Confidential Information of SCH.

 

15.5                                    SCH shall have 180 days after the date
of any termination , or such longer period as is agreed to by the Parties in
writing, to use or sell all remaining Plant Product.

 

15.6                                    In order to determine whether SCH has
complied with Section 15.3(a), SCH shall permit Evergreen, at Evergreen’s own
expense, to inspect pertinent areas of SCH’s facilities one time during the
first one year period following expiration or termination of this Agreement.
Such visit shall be under SCH’s supervision and shall be subject to all
applicable governmental laws, rules and regulations, and all applicable official
regulations of the facility being visited, including, without limitation,
rules which relate to safety and confidentiality.

 

Survival

 

15.7                                    All payment obligations and clause 1,
clause 8, clause 12, clause 13, clause 16, clause 17 and clause 18 and Sections
2.7, 4.10, 15.5 and 15.7 shall survive any expiration or termination of this
Agreement.

 

16.                                        INDEMNITY

 

Indemnity for Evergreen

 

16.1                                    SCH agrees to indemnify, defend and hold
harmless Evergreen and its Representatives from and against any and all losses,
liabilities, obligations, costs and expenses (including, without limitation,
reasonable attorneys’ fees) (“Losses”) resulting from any third party claim
arising out of or in connection with:

 

(a)                                          subject to clause 16.2(d), SCH’s
construction or operation of any Plant or the manufacture, use (by SCH, any
Affiliated Party and any third party) or sale of the Plant Product, including
without limitation any third party claim based upon bodily injury (including
death) or damage to tangible personal property;

 

(b)                                         SCH’s or its Representatives’ gross
negligence, willful misconduct, or willful misrepresentation; or

 

(c)                                          any violations of applicable laws
or regulations by SCH or its Representatives.

 

(d)                                         SCH’s material breach of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

Indemnity for SCH

 

16.2                                    Evergreen agrees to indemnify, defend
and hold harmless SCH and its Representatives from and against any and all
Losses resulting from any third party claim arising out of or in connection
with:

 

(a)                                          Evergreen’s material breach of this
Agreement;

 

(b)                                         Evergreen’s or its Representative’s
gross negligence, willful misconduct, or willful misrepresentation;

 

(c)                                          any violations of applicable laws
or regulations by Evergreen; or

 

(d)                                         the infringement of any third
party’s intellectual property rights by the implementation of the K-Fuel®
Technology as expressly set forth in the Deliverables.

 

Procedure

 

16.3                                    Each Party shall give the other party
written notice of any claim described in Sections 16.1 and 16.2 upon such Party
having actual knowledge of such claim. The indemnifying Party shall select
counsel for the defense of such claim and the indemnified Parties shall provide
reasonable cooperation to the indemnifying Party at the indemnifying Party’s
expense. In no event may the indemnifying Party enter into a settlement or other
agreement that will in any way enjoin or restrict the indemnified Party’s
conduct, or require the indemnified Party to pay any amounts, without the prior
written consent of the indemnified Party, which consent the indemnified Party
may withhold in its sole and absolute discretion.

 

17.                                        FORCE MAJEURE

 

17.1                                    The terms and conditions mutually agreed
upon in this Agreement shall be subject to force majeure. Neither SCH nor
Evergreen shall be considered in default in the performance of its obligations
hereunder if such performance is prevented or delayed because of war,
hostilities, revolution, civil commotion, strike, lock-out, epidemic, accident,
fire, wind, flood or because of any law, order, proclamation, regulation, or
ordinance of any government or any subdivision thereof, or because of any act of
God, or any other act or action of like kind or character provided that notice
of such force majeure is given by the affected Party to the other Party within 7
days of the beginning of said force majeure or the date it becomes reasonably
apparent that the controlling event will create a state of force majeure;
provided, however, that such exception to performance obligations shall not
apply to payments due and payable hereunder. Should one or both of the Parties
be prevented from fulfilling their contractual obligations due to a force
majeure event lasting continuously for a period of 180 days, the Parties shall
consult with each other regarding the future implementation of this Agreement.

 

16

--------------------------------------------------------------------------------


 

18.                                        MISCELLANEOUS

 

Entire Agreement

 

18.1                                    This Agreement (including the exhibits
hereto which are hereby incorporated by reference) represents and expresses the
entire agreement of the Parties and (with the exception of the Subscription and
Shareholders Agreement and the Option to Purchase Shares) supersedes all prior
agreements, representations and understandings (written or oral) between the
Parties concerning the subject matter hereof. An amendment or modification of a
term or condition of this Agreement must be in writing duly executed by both
Parties.

 

Mediation/Arbitration of Disputes and Reimbursement of Legal Costs.

 

18.2                                    Any controversy or claim arising out of
or relating to this Agreement (including, without limitation, the breach
thereof) shall be settled in accordance with the relevant procedures set out in
the Subscription and Shareholders Agreement.

 

Governing Law

 

18.3                                    This Agreement and any disputes or
claims arising out of or in connection with its subject matter or formation
(including non-contractual disputes or claims) are governed by and construed in
accordance with the laws applying in New South Wales.

 

18.4                                    The Parties irrevocably agree that the
courts of New South Wales have exclusive jurisdiction to settle any dispute or
claim that arises out of or in connection with this Agreement or its subject
matter or formation (including non-contractual disputes or claims).

 

Successors and Assigns

 

18.5                                    The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns; provided that SCH may not assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of Evergreen. Notwithstanding the foregoing, SCH may assign this
Agreement to a third party in connection with a merger, sale, or other transfer
of all or substantially all of the assets or business to which this Agreement
pertains. Any attempt to assign, transfer, convey or pledge this Agreement or
any right or obligation hereunder in contravention of this Section 18.4 shall be
null and void.

 

Waivers

 

18.6                                    No waiver, approval, or consent
permitted or contemplated by this Agreement shall be valid or effective for any
purpose as against any party unless set forth in a written instrument executed
by such party. In addition, resort to any remedy at law and to the other
remedies provided for in this Agreement shall not be construed as a waiver of
any other rights and remedies to which a Party is entitled under this Agreement
or otherwise. The failure of a Party to insist, in any one or more instances,
upon the strict performance of any of the terms, conditions, or covenants of
this Agreement,

 

17

--------------------------------------------------------------------------------


 

shall not be construed as a waiver or relinquishment of such term, condition or
covenant.

 

Severability

 

18.7                                    Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law. If any provision of this Agreement shall be invalid under
applicable law, then such provision shall be ineffective only to the extent of
such invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement unless this Agreement, so construed,
fails to meet the essential business purposes of the Parties as manifested by
this document.

 

Relationship of Parties

 

18.8                                    The Parties confirm that this License
Agreement is being entered into pursuant to the terms of the Subscription and
Shareholders’ Agreement.

 

Notices

 

18.9                                    All notices, reports, requests, or
demands to be given by either Party to the other Party under the provisions of
this Agreement shall be forwarded, by facsimile, overnight delivery or certified
mail, return receipt requested and postage prepaid, properly addressed to the
respective Party as follows:

 

EVERGREEN:

 

Evergreen Energy Asia Pacific Corp. and Evergreen Energy Inc.

 

 

Attn: CEO

 

 

1225 17th Street, Suite 1300

 

 

Denver, Colorado 80202

 

 

FAX: 303-293-8430

 

 

 

with a copy to:

 

Evergreen Energy Inc.

 

 

Attn: General Counsel

 

 

1225 17th Street, Suite 1300

 

 

Denver, Colorado 80206

 

 

FAX: 303-293-8430

 

 

 

SCH:

 

Southern Coal Holdings Pty Ltd

 

 

Attn: Company Secretary

 

 

Level 9, Kyle House, 27-31 Macquarie Place

 

 

Sydney NSW 2000

 

 

FAX: 02 92473434

 

or at such other address or addresses as either Party may from time to time
designate by written notice as its address or addresses for the purpose hereof.
All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or, in the case of facsimile, as evidenced by the
confirmation of transmission.

 

18

--------------------------------------------------------------------------------


 

Integration

 

18.10                          This Agreement in conjunction with the
Subscription and Shareholders’ Agreement embodies all the understandings and
obligations between the Parties with respect to the subject manner hereof, and
there are no other understandings and obligations between the Parties with
respect to the subject matter hereof. No change, alteration, or modification
hereof shall be effective unless made in writing and signed by the Parties
hereto.

 

Counterparts

 

18.11                          This Agreement may be executed in multiple
counterparts, each one of which will be construed an original, but all of which
shall be considered one and the same instrument.

 

This Agreement has been entered into as of the date first written above.

 

 

Evergreen Energy Asia Pacific Corp.,

 

 

 

By:

/s/ Ilyas Khan

 

Name: Ilyas Khan

 

Title: Executive Chairman

 

 

 

 

 

Evergreen Energy Inc.,

 

 

 

By:

/s/ Ilyas Khan

 

Name: Ilyas Khan

 

Title: Executive Chairman

 

 

 

 

 

Southern Coal Holdings Pty Limited

 

 

 

By:

/s/ RK Duffin

 

Name: Bob Duffin

 

Title: Executive Chairman

 

 

19

--------------------------------------------------------------------------------